     CASE 0:17-cr-00107-DWF-TNL Doc. 973 Filed 12/04/18 Page 1 of 44     1


 1                                UNITED STATES DISTRICT COURT
                   DISTRICT OF MINNESOTA
 2
       -----------------------------------------------------------
 3                                       )
        United States of America,        ) File Nos.
 4                                       ) 17CR107(1)(4)(5)(16)
                Plaintiff,               ) (20)
 5                                       )           (DWF/KMM)
        vs.                              )
 6                                       )
        Michael Morris, Pawinee          ) St. Paul, Minnesota
 7      Unpradit, Saowapha Thinram,      ) November 6, 2018
        Thoucharin Ruttanamongkongul     ) 9:33 a.m.
 8      and Waralee Wanless,             )

 9              Defendants.
       -----------------------------------------------------------
10           BEFORE THE HONORABLE DONOVAN W. FRANK AND A JURY
                    UNITED STATES DISTRICT COURT JUDGE
11             (OPENING STATEMENT OF AUSA LAURA PROVINZINO)

12     APPEARANCES
        For the Plaintiff:             United States Attorney's Office
13                                     Laura Provinzino, AUSA
                                       Melinda Williams, AUSA
14                                     300 S 4th Street, Suite 600
                                       Minneapolis, Minnesota 55415
15
         For Defendant Michael         Sicoli Law, Ltd.
16       Morris:                       Robert Sicoli, ESQ.
                                       333 South Seventh Street
17                                     Suite 2350
                                       Minneapolis, MN 55402
18
         For Defendant Pawinee         Daniel L. Gerdts, ESQ.
19       Unpradit:                     331 Second Avenue South
                                       Suite 705
20                                     Minneapolis, MN 55401

21       For Defendant Saowapha        Paul C. Engh, ESQ.
         Thinram:                      200 South 6th Street
22                                     Suite 420
                                       Minneapolis, MN 55402
23
         For Defendant                 Meshbesher & Spence, Ltd.
24       Thoucharin                    Daniel Guerrero, ESQ.
         Ruttanamongkongul:            1616 Park Avenue South
25                                     Minneapolis, MN 55404



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
     CASE 0:17-cr-00107-DWF-TNL Doc. 973 Filed 12/04/18 Page 2 of 44   2


 1       For Defendant Waralee         Rivers Law Firm
         Wanless:                      Bruce Rivers, ESQ.
 2                                     701 4th Avenue South
                                       Suite 300
 3                                     Minneapolis, MN 55415

 4       Court Reporter:               Lynne M. Krenz, RMR, CRR, CRC
                                       Suite 146
 5                                     316 North Robert Street
                                       St. Paul, Minnesota 55101
 6
         Interpreter:                  Phouratsaphone (Paul) Littana
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
     CASE 0:17-cr-00107-DWF-TNL   Doc. 973 Filed
                          Opening Statement      12/04/18
                                            of Ms.        Page 3 of 44
                                                   Provinzino                   3


 1                            P R O C E E D I N G S

 2                                  IN OPEN COURT

 3          (Defendants present)

 4                   THE COURT:   So with that in mind, if the

 5     Government's ready, we can begin, Ms. Provinzino, with your

 6     opening remarks.

 7                   MS. PROVINZINO:    Thank you, Your Honor.

 8                   We're prepared to have the lights turned down

 9      whenever.

10                   THE COURT:    All right.

11                   MS. PROVINZINO:    They could not walk away.        They

12      were sold for sex day in, day out.        Three, five, eight, ten

13      men a day.    For months on end.      Hundreds of men.     Dark,

14      dirty and unsafe conditions.       Again, and again, and again

15      and again.     And they could not walk away.

16                   For a decade or more a criminal organization has

17      existed in the United States.       It existed here in Minnesota.

18      It existed in cities across the country.          Los Angeles,

19      Austin, Dallas, Chicago.       And it stretched across the ocean

20      all the way to Thailand.

21                   It was an organization that brought poor women

22      from Thailand to the United State where the organization

23      sold the women for sex.      Every day, all day.

24                   The organization controlled the victims through

25      the use of massive bondage debts.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL   Doc. 973 Filed
                          Opening Statement      12/04/18
                                            of Ms.        Page 4 of 44
                                                   Provinzino               4


 1                  You see, when the women were recruited back in

 2      Thailand, they were told that they could come to the United

 3      States.   That they could have the American Dream.          That they

 4      could support their poor families back home, but that it

 5      would come at a cost.      That the women would owe the

 6      organization an immense debt, somewhere between 40 and

 7      60,000 USD.

 8                  And once they got here, there were additional

 9      expenses added onto that debt.

10                  The women could not leave until they paid back

11      that bondage debt.     For some women, this meant four, six or

12      nine months.    For some women it meant years.        But no one

13      could walk away.

14                  Until they had been shipped around the United

15      States, including to here in Minnesota.         Until they had been

16      advertised and sold like cattle.        Until they had sex with

17      hundreds of men.     Until they paid their debts, they could

18      not walk away.

19                  And that, Members of the Jury, is the face of

20      modern day sex trafficking.       And it's why we're here today.

21                  My name is Laura Provinzino, and I'm an Assistant

22      United States Attorney.

23                  I'm joined by Melinda Williams, an Assistant

24      United States Attorney.      Special Agent Tonya Price with

25      Homeland Security Investigations.        Special Agent John



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL   Doc. 973 Filed
                          Opening Statement      12/04/18
                                            of Ms.        Page 5 of 44
                                                   Provinzino            5


 1      Tschida with the Internal Revenue Service, their Criminal

 2      Investigations Division.      And by a Senior Investigator

 3      Steven Baker with the Department of Justice's Money

 4      Laundering and Asset Recovery Section.         Together, we

 5      represent the United States in this case.

 6                   Members of the Jury, this is a case about modern

 7      day sex trafficking.

 8                   It is about how a large international sex

 9      trafficking conspiracy operated for a decade or more here in

10      the United States, making millions of dollars from human

11      suffering.

12                   And it's a case about the role these five

13      Defendants standing before you played.

14                   Michael Morris, Pawniee Unpradit, Saowapha Thinram

15      Thoucharin Ruttanamongkongul and Waralee Wanless, the roles

16      they played within the larger criminal organization.

17                   For their participation in the criminal

18      conspiracy, these five Defendants in this case are charged

19      with a range of crimes.

20                   Now you heard Judge Frank summarize those crimes

21      earlier this morning, and he will instruct you on the law at

22      the end of the case.

23                   These crimes include the following charges:

24                   For Counts 1 and 2, conspiracy to commit sex

25      trafficking and sex trafficking.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL   Doc. 973 Filed
                          Opening Statement      12/04/18
                                            of Ms.        Page 6 of 44
                                                   Provinzino               6


 1                  For Count 3, conspiracy to commit transportation

 2      to engage in prostitution.

 3                  Count 4, conspiracy to commit money laundering.

 4      And Count 5 is a conspiracy to use a communication facility

 5      to promote prostitution.

 6                  What the Defendants did, what their organization

 7      did, was horrific.     But it wasn't complicated.        The

 8      organization bought and sold women.

 9                  The organization controlled these women through

10      overwhelming bondage debts       and then sold them again, and

11      again and again, hundreds of times, for American men for

12      sex.    That's what they did.

13                  Why did they do what they did?        The why is also

14      easy.    Money.   Human suffering is big business, at least the

15      way the Defendants did it.

16                  Every sex act, every abuse, every humiliation, it

17      generated cold, hard cash, for the Defendants, for the

18      organization.

19                  But the how.    How did the criminal conspiracy work

20      so well?   And for so long?      Well, that's the longer story.

21                  The story you'll hear during the course of this

22      trial.   And that story starts in Thailand.

23                  Let me tell you a bit about Thailand.         It's a

24      country in Southeast Asia.       It's a beautiful, but relatively

25      poor country, particularly in the rural northeast.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL   Doc. 973 Filed
                          Opening Statement      12/04/18
                                            of Ms.        Page 7 of 44
                                                   Provinzino                  7


 1                  And if you're born into poverty in Thailand,

 2      particularly if you're born a woman into poverty in

 3      Thailand, you have limited options.

 4                  The Defendants took advantage of that.         This was a

 5      sex trafficking conspiracy.       And the conspiracy took many

 6      steps to accomplish the goal.       To bring Thai women to the

 7      United States and to sell their bodies for money.

 8                  These steps began way back in Thailand.         And the

 9      first step, that's the recruitment.

10                  The organization approached women in Thailand and

11      told them exactly what they needed to hear.          That they could

12      bring them to the United States.        That they had work here.

13      That they could make money.       And that they could make life

14      better for their families.

15                  Now you will hear from many victims of the

16      organization.    Most of these victims are native Thai

17      speakers.    They have varying degrees of ability to speak and

18      understand English.

19                  For many it will be hard to them to be here

20      testifying before you.

21                  For many they will be embarrassed.        They will be

22      ashamed.    They have to recount their victimization.            Some of

23      their most deeply personal experiences at the hands of the

24      organization, including the need to talk about sexual

25      encounters for money.      Some that were violent, some that



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL   Doc. 973 Filed
                          Opening Statement      12/04/18
                                            of Ms.        Page 8 of 44
                                                   Provinzino               8


 1      were painful.    Many they would rather not have to remember

 2      much less to talk -- to have to talk to you about.

 3                   Each victim has their own unique story about how

 4      her recruitment happened and how she was victimized.

 5                   But you will hear some common and consistent

 6      themes.

 7                   Poverty.   You will hear that the victims of the

 8      sex trafficking organization were usually from poor

 9      backgrounds.

10                   They grew up in rural areas, often up north, where

11      their parents were farmers or other types of laborers.

12                   The victims did not have much education, typically

13      dropping out before high school graduation.

14                   As a result, the victims did not have good job

15      prospects.    And the victims had people financially depending

16      on them.   Their parents, and sometimes children.

17                   You will learn that many of the victims were

18      involved in commercial sex acts in Thailand or in nearby

19      countries.

20                   This included work in street prostitution, massage

21      parlors, or more typically in karaoke bars or as escorts for

22      Thai and international businessmen.

23                   It is precisely because these women were both poor

24      and already involved in commercial sex acts that they were

25      sought after by the sex trafficking organization.           They were



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL   Doc. 973 Filed
                          Opening Statement      12/04/18
                                            of Ms.        Page 9 of 44
                                                   Provinzino                9


 1      vulnerable and desperate.       In short, perfect, compliant

 2      victims.

 3                  The promise of a better life.        Many of these

 4      victims were desperate for a better life.          A better life

 5      than they had in Thailand.       For their families, for their

 6      children, and for themselves.

 7                  And the traffickers preyed on that desperation.

 8      The traffickers recruited the victims with promises of a

 9      better life.    With the American Dream.

10                  The women were told they could make a better life

11      for themselves and their families.

12                  But there was one catch.       The bondage debt.

13                  The traffickers told the women that once they got

14      to the United States, they would have to pay a debt.             A

15      massive debt.    $40,000, $50,000, $60,000.        More than many of

16      these women could hope to make in Thailand in a decade, if

17      not in her lifetime.

18                  And to be clear, the amounts of these debts, well

19      more amount a trafficker would have to pay for her Visa

20      application and her travel costs, they were just made up.

21      Huge sums assigned to the victims.

22                  Now these bondage debts served two purposes.

23                  First, to make money for the organization.

24                  And second, to keep the victims compliant until

25      they had paid off their debt.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 10 of 44
                                                    Provinzino                    10


 1                  As you might imagine, the traffickers were not

 2      incentivized to be truthful with the victims, and the

 3      bondage debts were often rife with fraud.

 4                  Many traffickers told the victims that the debt

 5      would be repaid quickly.        That the work would be easy.        The

 6      traffickers often left out critical information.

 7                  For example, while most victims knew they were

 8      coming to the United States to engage in some kind of

 9      commercial sex activities, they were usually not told that

10      up to 40 percent of their commercial sex earnings, plus some

11      other expenses, would go to the house boss.

12                  Almost doubling the amount of time it would take

13      for them to pay down their bondage debt.

14                  The victims were often not told about the

15      substantial number of customers they would have to see in a

16      day, many more than they had to service in Thailand.               Or

17      that they would be living in the exact same place where they

18      worked.

19                  Some of the women were lied to.         Some of the women

20      were tricked.

21                  As we'll talk about in a moment, some were

22      threatened and some were abused.

23                  But they all share one common thing, they could

24      not walk away.     They had to pay a debt.

25                  Now during the course of this trial, you'll hear a



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 11 of 44
                                                    Provinzino                 11


 1      lot of different names for the debt.          It was called bondage

 2      debt, the debt, the tax, the tac and the contract.             It's all

 3      the same thing.

 4                  It's all the overwhelming amount of money that the

 5      victims would owe to the traffickers.          The $40,000 to

 6      $60,000 or more.      The amount of money the victims would have

 7      to pay off day by day, customer by customer.

 8                  The debt that bound the victims to the

 9      organization, the bondage debt.

10                  The next step in the conspiracy, the Visa fraud.

11                  So many of you may know, to get into the United

12      States from certain countries, you need to obtain a Visa.

13                  So after that initial stage of recruitment, which

14      typically included the Thai traffickers meeting the victim

15      in a large mall in Bangkok, sizing her up, and getting her

16      identity documents and access to her bank accounts, the

17      organization engaged in widespread Visa fraud.            Visa fraud

18      to get the victims to the United States.

19                  Notably, at this point in the stages of the

20      conspiracy, the organization knew everything about these

21      victims.

22                  They knew where she lived, who her family was and

23      that she was desperate for a better life.

24                  The traffickers helped the victims obtain Visas

25      through fraud and false statements.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 12 of 44
                                                    Provinzino             12


 1                  The victims applied for what's called a B1 or a B2

 2      Visa.    More typically known as a tourist Visa, which would

 3      allow them to stay in the United States for up to six

 4      months.

 5                  In order to get one of these coveted tourist Visas

 6      to the United States, the traffickers in Thailand directed

 7      the victims to open bank accounts or to turn over their

 8      existing bank account to the trafficking organization.

 9                  Traffickers then funded these accounts to make it

10      appear as if the victim had the financial means to make it

11      more likely that her Visa application would be approved.

12                  Traffickers completed the Visa application for the

13      victim, which included many false statements.            An

14      application like this.

15                  Traffickers created false backgrounds for the

16      victims, including fictitious occupations.           Their

17      applications made it look like they had good jobs with good

18      salaries.    At times the victims were instructed to enter

19      into fraudulent marriages, including with members of the

20      Thai military.

21                  The Visa application also included false

22      statements in the form of a checking a 'no' box that the

23      victim did not intend to engage in commercial sex acts or

24      prostitution in the United States.

25                  Once a Visa interview was scheduled at the U.S.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 13 of 44
                                                    Provinzino              13


 1      embassy, traffickers coached the victims on what to wear and

 2      what to say so they wouldn't raise any red flags and that

 3      they would ultimately get a Visa.

 4                  Now also on that Visa application, and in the

 5      materials the traffickers had from the victims, was the

 6      victim's family information.

 7                  You will hear that very few victims dared to run

 8      away.    And part of that fear was the victims knew that the

 9      traffickers knew exactly where to find their family members

10      in Thailand if the victim stepped out of line.

11                  Now, you will hear that the victims themselves

12      knowingly participated in the Visa fraud.           And they have

13      admitted it.     You will hear them talk about all of the steps

14      they did at the direction of the traffickers to get their

15      tourist Visas.

16                  So what was the next step in the sex trafficking

17      conspiracy?     The photos.     Having the victims photographed.

18                  After they had the Visas, and prior to

19      transporting the victims to the United States, the

20      organization typically arranged to have professional

21      quality, escort-style photographs taken of the victims in

22      lingerie and in various states of undress.

23                  You will hear lots of mention of the Toilet

24      Studio.    That's the place in Thailand where these photos

25      were taken.     Photos like this.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 14 of 44
                                                    Provinzino               14


 1                  Now I recognize that it will be difficult to see

 2      and hear some of the information that we'll be talking about

 3      over the course of this trial.         You might be uncomfortable.

 4      We will work hard to limit your exposure, but this is the

 5      nature of the Defendants' crimes.         And it is our job to

 6      prove their guilt to you.

 7                  To be clear, the black box that you see, that's

 8      something we added.      That's not how the original photos

 9      looked.

10                  We are adding them to minimize your exposure, and

11      also to preserve the dignity of the victims in this case.

12                  Now why were those photos taken?         Because the

13      women need to be sold.

14                  In the United States the traffickers would then

15      advertise the victims for commercial sex acts on a variety

16      of online websites.      Some they even created and operated

17      themselves.

18                  The very same photos that you see taken at the

19      Toilet Studio you see them passed from trafficker to

20      trafficker in e-mails like this one.

21                  An e-mail that ended up in the hands of Defendant

22      Michael Morris, also known as Bill.

23                  And you will then see those same photos in

24      commercial sex advertisements.         Like this one.

25                  This is an advertisement that sold that same



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 15 of 44
                                                    Provinzino                15


 1      victim for sex on BackPage right here in Minnesota.

 2                  So what was the next step in the sex trafficking

 3      conspiracy?     The transport.

 4                  The trafficking organization then flew the victims

 5      from Thailand to the United States.

 6                  The victims typically entered the United States in

 7      Los Angeles, California where they would await further

 8      instruction.

 9                  From there, the traffickers would then ship the

10      victims to houses of prostitution across the United States,

11      including here to Minnesota.

12                  And in those houses of prostitution, the victims

13      would be made to have sex for money during every waking

14      hour.

15                  Now I just used the term house of prostitution.

16      What is that?

17                  Houses of prostitution were the locations where

18      the victims would stay for weeks at a time engaging in a

19      near constant stream of commercial sex acts with sex

20      buyers.

21                  Now these houses could be high-end apartments,

22      they could be hotels, or they could be cheap spas.             They

23      existed all over the United States.          Now, we identified at

24      least six here in Minnesota.

25                  The houses of prostitution were typically



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 16 of 44
                                                    Provinzino             16


 1      two-bedroom apartment rooms where each room would be

 2      occupied by a victim.

 3                  The victims would then pay off their bondage debt

 4      by working in the houses of prostitution.

 5                  While under debt, the victims did not have a

 6      choice about where they would be sent.

 7                  Most victims were moved around the country every

 8      two to four weeks.

 9                  The organization did that both to maximize profit,

10      to take advantage of the new girl effect, but also to keep

11      the victims isolated and from developing any connections

12      within their community.

13                  So what did these houses of prostitution look

14      like?

15                  The victim would spend her days all day, every

16      day, having sex with a constant stream of sex buyers, one

17      after another.

18                  At the end of the day, she would sleep in the same

19      bed where she engaged in those sex acts.

20                  Now, the victims weren't kept under lock and key.

21      And you'll hear from experts that while that does happen,

22      it's not typical in sex trafficking cases.

23                  Traffickers usually have such control over the

24      victims that physical chains are not required.

25                  That said, the victim's freedom of movement was



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 17 of 44
                                                    Provinzino                     17


 1      often restricted or nonexistent while under bondage debt.

 2                  At some houses of prostitution the victims were

 3      not allowed outside without an escort.

 4                  Some were allowed to leave, but effectively other

 5      than walking a few blocks on either side of the house of

 6      prostitution, never did.

 7                  Some victims were allowed to go to restaurants and

 8      shopping.    And on occasional they did that for things like

 9      soap, and condoms and lingerie.

10                  And unlike in Thailand, at the end of the day,

11      they slept in their house of prostitution.           Even if one

12      could leave, they effectively had nowhere to go and they

13      knew no one.     They could not walk away.

14                  Now, as you'll see over the course of trial, the

15      women were posted on websites like Eros.com and BackPage.com

16      to be purchased like any other product online, typically for

17      around $160 an hour.       This would include a shower, oral sex

18      and vaginal sex with a customer.

19                  Of that money, $100 went to pay down her debt,

20      while $60 went to the house boss for the house fees.               Every

21      day, all day.     Three, five, eight, ten customers a day.           Day

22      after day, after day.

23                  They were owned by the organization.          Until they

24      paid the debt they could not walk away.

25                  The Defendants are charged with conspiracy to



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 18 of 44
                                                    Provinzino                   18


 1      commit sex trafficking.

 2                   So what is a conspiracy?       Conspiracy is a legal

 3      term for a very simple concept.

 4                   A conspiracy is an agreement.        Now Judge Frank

 5      will instruct you at the end of the trial that it's an

 6      agreement between two or more people to do something.              And

 7      at least one of those two people takes the step to carry out

 8      that agreement.

 9                   Now as Judge Frank will instruct you at the end of

10      trial, if an agreement existed and the Defendant joined in

11      that agreement, then acts and statements knowingly done and

12      made by any member may be considered as evidence relating to

13      all members.

14                   That is the case even though the acts and

15      statements may have been done without the knowledge of

16      another member.

17                   That is the case even though the acts done or

18      statements made happened before a member even joined the

19      agreement.     Because a person who joins an existing

20      conspiracy becomes responsible for all of the conduct of the

21      coconspirators from the very beginning.

22                   Now here, five Defendants are on trial.          But make

23      no mistake, the conspiracy was much, much broader than that.

24                   Some of these Defendants knew one another and had

25      dealt with none another.        Some of them didn't.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 19 of 44
                                                    Provinzino                   19


 1                  And Judge Frank will instruct you at the end of

 2      the trial that doesn't matter.

 3                  Not every member of a criminal conspiracy needs to

 4      know every other member.

 5                  The point is simply that they all worked together

 6      as part of an organization toward a common goal.

 7                  And here, what was that goal?         Money.

 8                  And take a look at this.        This was a photo from

 9      Defendant Morris' phone.        A photo of a ledger.       On the top,

10      Misty.

11                  To be clear, this is house money.          Money that

12      Defendant Morris was making from selling women for sex.

13                  Now as Judge Frank will instruct you, a conspiracy

14      doesn't have to be well-organized, but this one was.

15                  A conspiracy doesn't have to make a lot of money,

16      but this one did.

17                  So how did the conspiracy work?         The organization

18      was made up of dozens of players, both in the United States

19      and in Thailand, who played many different roles over the

20      course of time.

21                  Those roles were.

22                  At the bottom, the facilitators and runners.

23                  Next, the money launderers.

24                  Still higher, the house bosses.

25                  And at the top, the bondage debt holders.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 20 of 44
                                                    Provinzino                 20


 1                  Regardless of the role, every single member of the

 2      conspiracy worked toward a common goal, to make money.

 3                  Every single member is guilty of the sex

 4      trafficking conspiracy.

 5                  Today at this trial, there are five Defendants

 6      before you.

 7                  These Defendants served in the higher levels of

 8      the organization.      As house bosses and as bondage debt

 9      holders.

10                  You will hear evidence at this trial about these

11      five Defendants.

12                  So let's talk about them one at a time.

13                  Michael Morris, known as Bill.         He was a house

14      boss in Southern California.

15                  Saowapha Thinram, Kung or Nancy.         She was a house

16      boss in Austin, Texas.

17                  Now, I just used a nickname for Ms. Thinram.           Kung

18      or Nancy.

19                  As you just heard and you will hear throughout the

20      trial, that these Thai nicknames can be long and difficult

21      to pronounce.     So often a Thai individual will have a Thai

22      nickname.    They might also have an American nickname.

23                  And for victims of this organization, they will

24      have working names.      Names you will see in the sex ads.

25      Names that the organization gave them to sell them for sex.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 21 of 44
                                                    Provinzino                   21


 1                  Now Defendant Thoucharin Ruttanamongkongul, Noiy

 2      or Ann.    She was a house boss in Chicago.

 3                  Defendant Waralee Wanless or Wan.          She was a house

 4      boss in Dallas, Texas.       And also a bondage debt holder or

 5      ma-tac.    And we're going to talk a little bit more about

 6      that later.

 7                  And, finally, Pawinee Unpradit or Fon.           She was a

 8      bondage debt holder out of Dallas, Texas.

 9                  So let's talk about each of these roles.

10                  We're going to talk at the lowest level of the

11      organization with the facilitators or the runners.

12                  They assisted with all manner of needs.           They

13      rented houses prostitution.        They moved the victims around.

14      They assisted with the money laundering activities of the

15      organization.     They assisted with immigration fraud.

16                  In some cases, some of the United States

17      facilitators, fraudulently married members of the

18      organization, so they could get immigration status in the

19      United States.

20                  Now you will hear from cooperators who served as

21      facilitators and runners for the organization.            And learn

22      that some of the Defendants started in that same role as

23      facilitators.     Answering phones, scheduling commercial sex

24      buyers and picking up money.

25                  The next level up in the organization were the



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 22 of 44
                                                    Provinzino               22


 1      money launderers.

 2                  Now this organization dealt principally in cash.

 3      The money launderers would coordinate the deposit of cash

 4      from the commercial sex trafficking acts into accounts that

 5      they controlled.

 6                  They would then coordinate transfers of cash

 7      across the United States and then to the traffickers in

 8      Thailand.

 9                  They worked to conceal the source of the funds.

10      They would avoid bank reporting requirements.            And they

11      would use that cash to promote the commercial sex operation.

12                  Money launderers served that role.          They moved and

13      concealed tens of millions of dollars in illegal proceeds

14      over the course of this conspiracy.

15                  Now the Defendants sitting before you played those

16      roles.    They played roles to assist the money launderers and

17      to launder money for the organization.

18                  Now the next level up in the organization are the

19      house bosses.

20                  The house boss is someone who owns one or more

21      houses of prostitution, which we talked were typically run

22      out of apartments, hotels, or spas or massage parlors.

23                  Now a house boss runs the day-to-day operations at

24      the house of prostitution.

25                  They advertise the women for commercial sex acts.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 23 of 44
                                                    Provinzino                23


 1      Sometimes you'll hear that referred to as a date.             They

 2      lease, or have another person lease and maintain the house

 3      itself.

 4                  They schedule the sex buyers.         You'll hear terms

 5      like John, commercial sex purchaser, customer or client for

 6      them.

 7                  They coordinate with the traffickers to bring the

 8      women from Thailand.       And then they ship them around the

 9      United States.

10                  And most important to the organization, they make

11      sure that most of the money paid to these women for each

12      commercial sex act is held to pay down her bondage debt.

13      Debts here in the United States and back in Thailand.

14                  In return for their services, the house bosses got

15      to keep a significant portion of the cash that the victims

16      are paid for sex.      Like typically a third, sometimes even

17      more, for each sex act.

18                  Now you'll hear from some house bosses at this

19      trial.    You will learn that each house boss ran the business

20      slightly differently.       But it was the same model.

21                  The victims were rewarded for seeing lots of

22      clients, getting good reviews, making lots of money to pay

23      off their debt and to pay the house.

24                  In other words, compliance was rewarded.

25                  But the message was clear.        Anything else would



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 24 of 44
                                                    Provinzino                 24


 1      result in threats, demotion and the inability to pay off the

 2      debt.

 3                  Now, at the top of the organization were the

 4      bondage debt holders.       They principally live in Thailand,

 5      including an individual that you will hear about called M,

 6      who is one of the main traffickers.

 7                  M not only owned the bondage debt on numerous

 8      women, but she owned and operated houses of prostitution

 9      here in Minnesota, in Bloomington and Edina, where dozens of

10      women worked.

11                  Other traffickers, include Tu and Odd, who also

12      recruited women and held bondage debt.

13                  You will hear about these and other traffickers

14      during this trial.

15                  Now sometimes, instead of waiting for repayment,

16      the traffickers in Thailand would sell bondage debt to other

17      members of the organization.        You'll even hear some of the

18      other members of the organization here have held the debt

19      directly.    Those were often people who served as house

20      bosses.

21                  And as you just saw, two of the Defendants in this

22      trial, Pawinee Unpradit and Waralee Wanless, held bondage

23      debt of the victims.

24                  Now the organization has their own word for it.

25      It's called ma-tac, or mother of the contract.            That's the



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 25 of 44
                                                    Provinzino                  25


 1      person who owns the debt.

 2                  And this, Members of the Jury, is how the

 3      conspiracy looked for the five Defendants.

 4                  Now, the victims would be shipped from Thailand to

 5      the United States and across the United States.            They would

 6      work in many houses of prostitution, including the houses of

 7      prostitution run by the Defendants.

 8                  During the term of their bondage debt, their

 9      bodies were the property of the organization.            The

10      organization, these Defendants, sold the victims for sex

11      again, and again and again.        Until their debts were paid,

12      the victims could not walk away.

13                  Now let's talk about the charges.          Now, the first

14      two counts that you'll be asked to consider, the conspiracy

15      to commit sex trafficking, Count 1, and sex trafficking,

16      Count 2.

17                  The world of sex trafficking is not a world that

18      most people know, or frankly want to know.

19                  But as you'll learn about during this trial, it's

20      real.    It is all around us, it is here in Minnesota.

21                  You will hear from victims of sex trafficking, and

22      from academic and law enforcement experts in the field.

23      They will tell you that coercion and control takes many

24      forms.

25                  Sometimes it involves violence or physical force.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 26 of 44
                                                    Provinzino                26


 1      Sometimes it involves threats to a victim.           Threats to her

 2      family.    Sometimes it involves isolating victims, breaking

 3      them down mentally and physically through constant sexual

 4      abuse.    And sometimes it involves overwhelming bondage debts

 5      like the type used here, by traffickers who prey upon the

 6      desperation of poor women, who exploit this desperation for

 7      profit.

 8                  Here, as you will learn during this trial, the

 9      organization uses the right combination of false promises

10      and threats, and a mass of manipulated debt to keep the

11      victims from being able to escape, from being able to walk

12      away.

13                  And whether a victim is held through debt bondage,

14      or threats, or through physical chains, the law says that it

15      is all the same, it is all illegal.          And it is all sex

16      trafficking.

17                  At the end of this trial, Judge Frank will

18      instruct you on that law.        He will tell you that sex

19      trafficking can happen in a lot of different ways.

20                  Under the law, if a commercial sex act happened

21      through force, threats of force, fraud, or coercion, that is

22      sex trafficking.      So I'll say that again.       Force, threats of

23      force, fraud or coercion.        That is sex trafficking.

24                  And to be clear, any one of those things, if you

25      find that the organization operated by any one of those



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 27 of 44
                                                    Provinzino                27


 1      means, force, threats of force, fraud or coercion, it's sex

 2      trafficking and the Defendants are guilty.

 3                  And in this case you will hear evidence the

 4      conspiracy used all four means.

 5                  So let's start with force and threats of force.

 6      It's just like what it sounds.

 7                  And you'll hear from the victims and experts that

 8      modern day human trafficking does not typically involve

 9      locks and chains.

10                  Were there examples of force and threats of force

11      used by the organization?        Yes.   You will hear testimony by

12      some of these means.

13                  Did the organization sometimes send threats?           Yes.

14                  Did the organization sometimes punish women?           Yes.

15                  Did the organization blacklist women who ran or

16      attempted to run away?       Yes.

17                  Force and threats of force were mostly, though,

18      unnecessary.     They were mostly unsaid.       And most victims

19      didn't dare to run, because everyone knew what would happen

20      if you tried.

21                  This is what happened.

22                  Now you are going to hear from a trafficker who

23      sent these messages.       Her name is Noon.      She was business

24      partners with one of the Defendants here, Waralee Wanless.

25      And these are the threats that Noon made when a victim she



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 28 of 44
                                                    Provinzino                28


 1      owned tried to run.

 2                  Threats to kill her son.        Threats to get the

 3      victim back to work.       Threats to do whatever it took.

 4                  So when necessary, does the organization use force

 5      and threats of force?       Absolutely they do.

 6                  Now let's talk about fraud.

 7                  Once here the victims often found that they were

 8      brought to the United States under false pretenses.

 9                  In a few cases, the victims were told that they

10      would work in restaurants or massage, having never been

11      involved in any kind of prostitution activity before.

12                  While the traffickers in Thailand usually told the

13      victims that they would have to engage in commercial sex,

14      the traffickers typically painted a pretty rosy picture of

15      what life would look at like in the United States.             With

16      promises that the victim would pay off her bondage debt

17      quickly.    Would be able to support her family back in

18      Thailand.    And would generally make a better life for

19      herself here in the United States.

20                  Now the unwritten terms of the contract, however,

21      often changed dramatically to favor the organization.

22                  For instance, the victims understood when they

23      were recruited back in Thailand that every dollar they

24      earned would go to pay down their debt.

25                  Once here, they learned of house fees, of food



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 29 of 44
                                                    Provinzino               29


 1      costs, transportation fees, and other hidden costs that

 2      significantly extended the time it would take to pay down

 3      the debt.

 4                  There were examples of abuse of law.          Now, you

 5      heard at the outset, the victims were already engaged in

 6      Visa fraud at the organization's direction to get here.

 7                  At some houses of prostitution, the victims'

 8      passports were taken and held until the debt was paid so she

 9      could not leave.

10                  Working in the United States at all, particularly

11      in illegal work like prostitution activity, put them in

12      further violation of the law.

13                  Now some victims will note that the organization

14      promised to help them if they ever got in trouble with the

15      law.   That help often never came.

16                  Some will note that there were threats, subtle or

17      not, to call law enforcement or immigration.

18                  And given that the victims were breaking the law,

19      where could they turn?

20                  And, finally, we're going to talk about coercion.

21      Coercion is at the heart of this case.

22                  The amount of force, threats of force and fraud

23      that were used against the victims varied.

24                  As we talked about, some victims were lied to,

25      some were tricked, some were abused and some were



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 30 of 44
                                                    Provinzino             30


 1      threatened.

 2                  But each and every victim shared one thing in

 3      common.    The bondage debt.      That's the coercion.

 4                  Until the debt was paid, they couldn't walk away.

 5                  Now you will hear Judge Frank instruct you at the

 6      end of this trial on coercion.

 7                  Coercion under the law is threats of serious harm.

 8      The criminal organization -- serious harm is defined to mean

 9      any harm, physical or nonphysical, including psychological,

10      financial or reputational.        Psychological, financial or

11      reputational harm.

12                  You're going to hear a lot about that at trial.

13      Because the criminal organization used those means.

14                  They controlled the victims by isolating them from

15      the outside world.

16                  During the period of bondage debt, the victims who

17      often spoke little-to-no English were only allowed to leave

18      the prostitution houses if they were accompanied by the

19      house boss or the runner.        People who worked for the

20      organization.

21                  Now you will hear that the commercial sex work

22      itself was psychologically coercive.          It was relentless.

23                  12-hours-a-day, seven-days-a-week, sometimes

24      having to service more than ten customers a day.

25                  The victims were not allowed to say no to a



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 31 of 44
                                                    Provinzino                 31


 1      customer.

 2                  They endured STDs, painful sex.         Sex with men who

 3      were physically abusive.

 4                  The victims typically could not take any days off,

 5      including when they were sick or when they were

 6      menstruating.

 7                  House bosses would simply encourage the women to

 8      endure the violence as it was happening, or they might risk

 9      bad reviews.

10                  Reviews like this one.       Reviews where women were

11      talked about and treated like animals.          Something to be

12      bought and sold.

13                  If the victims didn't generate top reviews, they

14      wouldn't be booked by sex buyers, and then they risked not

15      being able to pay off their debts and being further

16      punished.

17                  For all these reasons, the victims were

18      incentivize to fake enthusiasm.         And with the knowledge or

19      simply the indifference of the organization, take whatever

20      customer abuse came their way.          The victims could not walk

21      away.

22                  Now you will hear from an FBI Special Agent Ryan

23      Blay, an expert in sex trafficking.

24                  He will tell you about the unique ways in which

25      international sex trafficking organizations exploit national



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 32 of 44
                                                    Provinzino              32


 1      victims, including through different means of coercion.

 2                  And Judge Frank will further instruct you that in

 3      deciding whether the victims were coerced, you can look to a

 4      reasonable person of the same background and in the same

 5      circumstances as that victim.

 6                  And you will hear from another expert, Dr. Erin

 7      Kamler, who lives in Thailand and studies human trafficking.

 8                  Her testimony will provide a framework to

 9      understand the background and circumstances of these Thai

10      victims.    This will include the role gender plays in

11      Thailand, the duties a daughter has to her family, and the

12      stigma of commercial sex work.

13                  Dr. Kamler is also familiar with the culture of

14      violence in Thailand and she will tell you about that.

15                  She'll also tell you that bondage debt,

16      particularly the amount used by this organization between

17      $40,000 and $60,000 U.S., that's far outside the reality of

18      the earnings of any of these Thai women, particularly women

19      from rural areas in Thailand with limited education.

20                  They could not earn that kind of money in dozens

21      of years in Thailand, if at all.

22                  Force, threats of force, fraud and coercion.

23                  Now that's a lot of law.        But at the end of the

24      day, the main question before you will be pretty simple.

25                  Could the women walk away?        Of course not.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 33 of 44
                                                    Provinzino               33


 1                  How will you know that this is sex trafficking?

 2      That until their bondage debts were paid, the victims were

 3      not free to walk away from this organization.

 4                  First and foremost, you will know it from hearing

 5      from the victims.

 6                  Each victim's story will be different, some were

 7      lied to, some were tricked.        Some were abused, and some were

 8      threatened.     But each one shared something in common, they

 9      couldn't walk away.      From the victims, you will know that

10      the Defendants are guilty.

11                  Now you will hear from Sai.

12                  Sai got involved in the organization after her

13      father got ill and had medical bills.          Sai had earned a

14      massage license in Thailand and understood that she would be

15      able to do the same work in the United States but make more

16      money for her family.

17                  Sai met with a trafficker, someone named Tu, in

18      Thailand.    And the organization then helped her prepare a

19      false Visa to come to the U.S.

20                  When she got here, the terms of the debt bondage

21      contract were explained.        It was far different than what Sai

22      had been told and understood she would do back in Thailand.

23      She did not even understand that she would have to engage in

24      commercial sex for the organization.          And she knew nothing

25      about house fees, let alone any other type of fee.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 34 of 44
                                                    Provinzino                   34


 1                  Once here, she was stuck.

 2                  She had to endure multiple sex acts each and every

 3      day for several years trying to pay off her bondage debt.

 4                  It wasn't until arrests were made in this case

 5      that Sai was able to escape.

 6                  Now you will have a chance to meet Sai, and hear

 7      her story and see her handwritten ledger.           The ledger you

 8      see right here.

 9                  This is the ledger where she kept track of each

10      sex act and each financial transaction to make sure she

11      didn't have to have sex more than one time than necessary to

12      pay off the bondage debt to the organization.

13                  You will see in Sai's ledgers that she was

14      trafficked to Michael Morris -- Uncle Bill's house.                And you

15      will see a picture of Sai found in Defendant Thinram's

16      phone.    And that's Sai there.       She's on the left in the navy

17      T-shirt.

18                  You will hear from Amy.

19                  Amy was raised by her mother and had to quit

20      school because she couldn't afford to continue.

21                  She met a trafficker named Odd who promised her

22      that she could make more money in the United States,

23      understanding that she'd have to do work as an escort.

24                  Odd and others helped Amy with the paperwork.              But

25      once she got to the United States, everything was different.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 35 of 44
                                                    Provinzino                   35


 1                   She had to pay various fees and have sex with up

 2      to ten men a day, everyday.        Her passport was held.

 3                   She got sexually transmitted infections and became

 4      less valuable to the organization.

 5                   Things got so bad for Amy that she did what very

 6      few victims attempted to do.        She tried to escape twice.

 7                   The first time Odd sent a man in Thailand to

 8      inform Amy's mother that Amy owed a debt.           It worked.     Amy

 9      went back to Odd.

10                   The second time after getting sick, Odd sent four

11      men to Amy's mother's home.        They threatened to break in and

12      to hurt Amy.     So Amy went back to Odd and finished paying

13      off her debt.

14                   This is Amy here being trafficked by the

15      organization.

16                   It took more than nine months for Amy to pay off

17      the debt.    Until then, she could not walk away.

18                   Now you will also hear from Jenn.         Jenn was

19      desperate.     After her marriage ended, she had to sign over

20      custody to her daughter who had just been born in 2011.

21      Jenn met a trafficker Ton, who promised her a better life

22      and that she could make money in the United States.

23                   Once she got to the United States, M directed her

24      to one of the houses of prostitution she operated here in

25      Minnesota.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 36 of 44
                                                    Provinzino             36


 1                   It was then that M explained to Jenn the terms of

 2      the bondage debt contract.        Jenn was isolated at some of the

 3      houses of prostitution.       She could barely leave, even to

 4      take out the trash.      Jenn endured violent commercial sex

 5      purchasers.

 6                   This is Jenn being sold to men right here in

 7      Minnesota.     It took four months for Jenn to pay off the

 8      debt.    Until then, she could not walk away.

 9                   Sai, and Amy, and Jenn, and many, many other women

10      like them were brought to the United States.

11                   Their bodies were sold hour after hour, day after

12      day, month after month, to make money for the criminal

13      conspiracy.

14                   Until their debts were paid, they couldn't walk

15      away.

16                   Now you'll know the Defendants are guilty from the

17      victims.    And legally that would be more than enough

18      evidence to convict them.

19                   But there's so much more.

20                   You won't just hear from the victims during this

21      trial, you'll also here from people who participated in it

22      with these Defendants.

23                   And you'll hear again and again this conspiracy

24      didn't just involve these five Defendants.

25                   It involved many people across the United States



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 37 of 44
                                                    Provinzino                   37


 1      and in Thailand serving at all levels.          The bondage debt

 2      holders, the house bosses, the money launderers, and the

 3      facilitators.

 4                  Now some of these people are on trial here.            And

 5      some were charged and have pled guilty and agreed to

 6      cooperate with the United States by telling the truth about

 7      their roles and the roles of others in the conspiracy.

 8                  Some of these cooperators may have started as

 9      victims themselves and risen up and then did the exact same

10      thing to women who followed, profiting from their

11      exploitation.

12                  You will hear from the cooperators.          And they will

13      tell you exactly what they did.         How they worked with these

14      Defendants to make money by selling the bodies of the

15      victims for sex.

16                  But there's more.      You'll also see evidence of

17      exactly what the Defendants did, how they carried out their

18      scheme.

19                  You will learn that many search warrants were

20      executed in the course of this case.          And what was found?

21      Boatloads of cash.

22                  At Defendant Morris' house, more than a quarter

23      million dollars of cash rolled up and hidden in soup cans.

24                  What else will you see?        Other items seized by the

25      Defendants, tools of the trade.         Dozens of digital devices,



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 38 of 44
                                                    Provinzino                    38


 1      cell phones chalk full of photos, text messages and ledgers.

 2                  Ledgers like the one here showing the house fees

 3      and the money made.

 4                  Text messages, like this one here, between

 5      Defendant Michael Morris and a Chicago house boss.             "Let's

 6      talk about the girl that is here now.          Where are you sending

 7      her next?    I have to pay her for the new girl.          Let me

 8      confirm.    Talk with her owner."

 9                  Work schedules like this one.         This is a schedule

10      found in Defendant's Thinram's phone, showing exactly where

11      the victims were rotated.

12                  And leases for the houses of prostitution.              Leases

13      like this one for an apartment in Chicago.

14                  Now you'll also see a lot of e-mails.          You see the

15      conspiracy communicated quite a bit through e-mail.                Both

16      because of the need to send photographs throughout the

17      organization, and because of the time and geographic

18      differences between the house bosses and others here and the

19      traffickers back in Thailand.

20                  Here are the e-mail accounts of the Defendants.

21      And here are the a few of the e-mails of members of the

22      greater conspiracy, including the traffickers in Thailand.

23                  And Members of the Jury, it's in the e-mails that

24      they were not trying to hide, through these e-mails the sex

25      trafficking is entirely obvious.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 39 of 44
                                                    Provinzino                      39


 1                   What do I mean?     Let's take a look.

 2                   Passport photos of victims.

 3                   Itemized expenses with the remaining balance.

 4                   Photos from the Toilet Studio to be used in the

 5      sex ads.

 6                   And e-mails identifying that there are new girls

 7      available.

 8                   By the end of this trial, it will be completely

 9      clear, the victims could not walk away.           Not without risking

10      financial ruin, reputational harm, immigration consequences,

11      and possibly even the safety of their families back in

12      Thailand.

13                   And under the law, that makes them victims of sex

14      trafficking.

15                   The Defendants are also charged with money

16      laundering, and let's talk about that for a minute.                It's a

17      lot simpler then it sounds.

18                   For example, if you commit a crime from which you

19      derive money, and you spend illegal proceeds on things that

20      promote your underlying crime, you've committed money

21      laundering.

22                   Now in this case, you're going to see bank

23      records.    Hundreds of bank accounts in Defendants' names and

24      others who used to conceal and promote the business.

25                   You'll see some of those accounts, not all of



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 40 of 44
                                                    Provinzino                40


 1      them.

 2                   You'll hear about what the Defendants did with the

 3      money.    That they sent it to Thailand.        They spent it on

 4      themselves.     And that they used it to further promote the

 5      business.

 6                   They paid for leases for the houses of

 7      prostitution, airline tickets, sex ads, condoms, et cetera.

 8                   That is why the Defendants are also charged with

 9      conspiracy to commit money laundering.

10                   You know, the money's not the question.          There

11      will be no question in your minds that the Defendants made

12      money from their illegal business and spent money to promote

13      their illegal business.

14                   The money is the why.

15                   The why hundreds of women who were brought here to

16      be bought, sold, traded and treated like cattle.            It was for

17      the money.

18                   Now I anticipate that you may hear from the

19      Defense that these women were just prostitutes.            Prostitutes

20      in Thailand and continued to be prostitutes after they came

21      to the United States.       And such activity was no big deal for

22      these kind of women.       That this wasn't sex trafficking

23      because the victims signed up for it.

24                   That this wasn't sex trafficking because they

25      bargained for it, because they wanted it.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 41 of 44
                                                    Provinzino               41


 1                   Maybe they had a bad experience or two with a

 2      customer, but that's the nature of the business.

 3                   These women are prostitutes, that's what they do.

 4                   Now, to be clear, if that's the Defense, the

 5      Defendants are guilty of Count 3, the transporting the women

 6      across national and state borders to be sold for commercial

 7      sex, to engage in prostitution.

 8                   If that's the Defense, it means the Defendants are

 9      also guilty of Count 4, conspiracy to commit money

10      laundering by using the proceeds from that to further

11      support their business.

12                   And if that's the Defense, it means the Defendants

13      are also guilty of Count 5.        Using the internet and cell

14      phones to make these women available for commercial sex.

15                   But the evidence will show you that what these

16      Defendants did, what these victims endured, was well beyond

17      the violations charged in Counts 3 through 5.

18                   And what you will see at trial, what you will hear

19      from the experts, is that is entirely consistent with sex

20      trafficking when they recruit victims who are the most

21      valuable in society.

22                   You see, these traffickers wouldn't working for

23      American women for women with options.          They wanted the most

24      desperate.     Women who were poor.      Uneducated.     Women who

25      were supporting their families.         Women, who once they got to



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 42 of 44
                                                    Provinzino                    42


 1      the United States, didn't speak the language.            Who were

 2      afraid to reach out to law enforcement.           Who took being

 3      sexual objects for American men as their lot in life.              Who

 4      were willing to bear their suffering.          These victims were

 5      sought out precisely for their vulnerabilities.

 6                  And once here in the United States, if there was

 7      any fight left in them, the organization broke their

 8      spirits.

 9                  Imagine being in the house of prostitution.             The

10      door opens.     The person on the other side of the door is a

11      stranger.    The victim only knows one thing about him.            She's

12      about to have sex with them.        She must have sex with him.

13      And if that's not enough, she has to pretend to like it.

14      And when she's done, the next man comes.           And the next, and

15      the next and the next.

16                  And then that night she doesn't go home, because

17      that room is her home.       At least for the next two weeks.

18      She sleeps in the same bed where she just had sex again, and

19      again and again.      And then she wakes up the next morning and

20      it happens again.

21                  It is hard for many of the victims to talk about

22      what they endured.      But you will hear about that first day.

23      About how it broke so many of them.          How they just went

24      numb.

25                  And you'll hear from the experts, this is exactly



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 43 of 44
                                                    Provinzino                 43


 1      how sex trafficking works.        That traffickers will rely on

 2      the near constant and sometimes abusive sex acts as a form

 3      of the psychological coercion.

 4                  What you will learn over the course of the trial

 5      is that the evidence against the Defendants -- that they and

 6      the others who participated in the sex trafficking

 7      conspiracy, that evidence is simply overwhelming.

 8                  Over the course of the trial, you will learn that

 9      the conspiracy applied the necessary coercion to keep the

10      victims in their place.

11                  Some needed more, some less.          But in each

12      circumstance it was just enough.

13                  The victims could not say no to a strange man at

14      the door.    They could not go to the police.         They could not

15      leave.    Everyone knew that.

16                  Could they walk away?       No one could walk away.

17                  And the ones that dared to try to escape, well,

18      they didn't walk, they ran.        And that's precisely what the

19      organization called them.        Runaways.

20                  Now here are the text messages between Defendant

21      Morris and a Chicago house boss.

22                  Between days 1 to 15 of July.         "Katie cancel.   She

23      run away.    Sorry.    This girl.     Remember?    Yes.   I remember

24      her.   I know she run away from you."

25                  At the end of the trial we will ask you for the



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
     CASE 0:17-cr-00107-DWF-TNL
                          Opening Doc. 973 Filed
                                  Statement      12/04/18
                                            of Ms.         Page 44 of 44
                                                    Provinzino               44


 1      only just and fair verdict.

 2                  That is guilty on all counts.

 3                  THE COURT:     We'll take an afternoon recess here,

 4      Members of the Jury, 15 minutes.

 5                  We'll open the door here for you.          And we'll stand

 6      in recess for 15.      Please rise for the jury.

 7                  (Jurors excused at 2:12 p.m.)

 8                             REPORTER'S CERTIFICATE

 9

10
                      I, Lynne M. Krenz, do certify the foregoing
11      pages of typewritten material constitute a full, true and
        correct transcript of my original stenograph notes, as they
12      purport to contain, of the proceedings reported by me at the
        time and place hereinbefore mentioned.
13

14                             /s/Lynne M. Krenz
                               Lynne M. Krenz, RMR, CRR, CRC
15
        Date:    December 3, 2018
16

17

18

19

20

21

22

23

24

25



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
